Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in China on February 1, 2019 and January 6, 2020. It is noted, however, that applicant has not filed a certified copy of the 2019101027930 and 2020100105598 applications as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1,  lines 4 and 15-16 recites “according to a color temperature adjustment direction within a color temperature range”. Lines 18-21 recites “a material of the mixed pigment comprises pigments, dyes, phosphors, quantum dots and the like, which absorbs part of the spectrum and emits light of the wavelength, or can be cured or formed into a transparent object covering and sandwiching the pigment”. It is unclear if the description of the mixed pigment is meant to be a 
Regarding Claim 2,  lines 3-4 and 25-26 recites “according to a color temperature adjustment direction within a color temperature range”. Lines 29-32 recites “a material of the mixed pigment comprises pigments, dyes, phosphors, quantum dots and the like, which absorbs part of the spectrum and emits light of the wavelength, or can be cured or formed into a transparent object covering and sandwiching the pigment”. It is unclear if the description of the mixed pigment is meant to be a definition or if it is meant to further narrow the claim. Furthermore, the metes and bounds of the claim are unclear because of the “and the like” recited on line 30. Lines 35-37 recites “a vertical distance between an anti-glare homogenize lens and the LED and a recommend ratio of an arrangement distance to form a tightly spaced group, and replicating the group to achieve a required maximum illumination”.  It is unclear which LED is being referred to, and what a recommended ratio to form a tightly spaced group means.
Regarding Claim 3,  lines 2-3 recite “a key point color temperate”. It is unclear what is meant by key point”.
Regarding Claim 5,  lines 4 and 15-16 recites “according to a color temperature adjustment direction within a color temperature range”. Lines 18-21 recites “a material of the mixed pigment comprises pigments, dyes, phosphors, quantum dots and the like, which absorbs part of the spectrum and emits light of the wavelength, or can be cured or formed into a transparent object covering and sandwiching the pigment”. It is unclear if the description of the mixed pigment is meant to be a 
Regarding Claim 6,  line 4 and 24 recites “according to a color temperature adjustment direction within a color temperature range”. Lines 26-29 recites “a material of the mixed pigment comprises pigments, dyes, phosphors, quantum dots and the like, which absorbs part of the spectrum and emits light of the wavelength, or can be cured or formed into a transparent object covering and sandwiching the pigment”. It is unclear if the description of the mixed pigment is meant to be a definition or if it is meant to further narrow the claim. Furthermore, the metes and bounds of the claim are unclear because of the “and the like” recited on lines 27-28. Lines 34-36 recites “a vertical distance between an anti-glare homogenize lens and the LED and a recommend ratio of an arrangement distance to form a tightly spaced group, and replicating the group to achieve a required maximum illumination”.  It is unclear which LED is being referred to, and what a recommended ratio to form a tightly spaced group means.
Regarding Claim 7,  line 3 recites “a key point color temperate”. It is unclear what is meant by key point”.
Regarding Claim 8,  line 3 recites “a behavior sensing sensor for detecting the occurrence of different events”. It is unclear as to the type of sensor and events being detected. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (Pub. No.: US 2006/0237636); hereinafter referred to as “Lyons”.
Regarding Claims 1-8, as understood by the Examiner, Lyons teaches, in Figure 4, a method for simulating an international commission on illumination (CIE) standard illuminant with a multi-channel light emitting diode (LED) ([0133 - 0134]), comprising: selecting a high color rendering index (CRI) LED as a main light source to form a main light source control channel (113), a plurality of LEDs with n kinds of wavelengths ((119), [0099]), selecting an LED as a light source of a color temperature adjustment control channel and a filter ([0003, 0022, 0027]), further comprising adding a second main light source control channel (115), forming a closed-loop feedback system by a microcomputer processor (129) and a chromaticity measurement (26), further comprising: a behavior sensing sensor (147).
Lyons does not explicitly teach the CRI of 90 or above and the wavelength between 380nm-420nm. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system and method thereof as taught by Lyons by using a CRI of 90 or above and LEDs with wavelengths between 380-420nm, since Lyons teaches the general idea of CRI ([0064]) and teaches LEDs 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.